Citation Nr: 1732918	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2014 and August 2015 decisions, the Board remanded the claims for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the record evidence reflects that the Veteran received in-service audiological evaluations in July 1964, at which time the auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975, because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
Add
15
15
10
10
10
5
10
10

The Veteran's July 14, 1964, enlistment report of medical examination shows that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses), in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
X
-5 (0)
LEFT
0 (15)
0 (10)
5 (15)
X
-5 (0)

A July 27, 1964, service treatment record shows that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses), in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
10 (20)
5 (15)
10 (15)
LEFT
10 (25)
15 (25)
25 (35)
0 (10)
10 (15)

As part of the August 2015 Board remand, the Veteran was afforded another VA examination in May 2016.  The Board observes that the examiner mistakenly stated that the July 27, 1964, service treatment record was dated July 27, 1967, closer in time to the Veteran's discharge from service.  The examiner also commented that only the July 14, 1964, audiometric readings were converted from ASA to ISO.  The examiner concluded that there was no permanent positive threshold shift greater than normal measurement variability at any frequency for either ear.  The examiner later explained that a change of +/-10dB is considered a normal test/retest difference.  However, as illustrated above, after converting both audiometric findings from ASA to ISO, both ears show threshold shifts greater than +/- 10 decibels.  As such, the Board finds that the May 2016 VA opinion is internally inconsistent and an addendum opinion is needed to clarify and address the nature and etiology of the Veteran's bilateral hearing loss.  

Additionally, the May 2016 VA examiner did not tailor the opinion to address whether a diagnosis of tinnitus was secondary to bilateral hearing loss, as instructed by the January 2014 and August 2015 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, on remand, the nature and etiology of the Veteran's tinnitus should also be addressed.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any new pertinent medical evidence regarding his claims from VA or otherwise.  The AOJ/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Return the Veteran's claims file and a copy of this remand to the examiner that performed the May 2016 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below; or, if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination. 

The examiner is advised that audiograms dated prior to September 9, 1975, must be converted from ASA units to ISO units.

The examiner is asked to address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the current diagnosis of bilateral sensorineural hearing loss was caused by, or is the result of, the Veteran's military service, to include his account of military noise exposure from his duties as seaman that included loading and unloading and the firing of five foot 38 guns as a cannon loader?

In making this assessment, the examiner is asked to do the following: (1) explain the significance, if any, of the July 27, 1964, audiogram that shows a threshold shift from the July 14, 1964, enlistment audiogram; and, if the severity of such threshold shifts, in regard to the likelihood military noise exposure, caused any acoustic damage that has resulted in, or is related to, the bilateral sensorineural hearing loss that the Veteran now has; and (2) explain the significance of the in-service audiometric data, and whether such data, in regard to the likelihood military noise exposure, indicated any acoustic damage, based on the theories of delayed/latent onset of hearing loss.  In doing so, the examiner is asked to consider the Veteran's account of military noise exposure from his duties as seaman that included loading and unloading and the firing of five foot 38 guns as a cannon loader.

b.  Is it at least as likely as not (50 percent or greater probability) that the current diagnosis of tinnitus was caused by, or is the result of, the Veteran's military service, to include his account military noise exposure from his duties as seaman that included loading and unloading and the firing of five foot 38 guns as a cannon loader?

c.  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the current diagnosis of tinnitus is related to, or associated with the diagnosis of bilateral sensorineural hearing loss?  In making this assessment, the examiner should address whether the Veteran's tinnitus is a symptom of his bilateral sensorineural hearing loss.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply in this case, which may reasonably make clear the medical guidance in the study of this case.

3. After completing the actions requested above, and any additional development deemed warranted, re-adjudicated the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If the issues remain denied, the AOJ should furnish the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to ensure complete development and to afford due process; it is not the intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




